                                          Case 4:19-cv-05631-YGR Document 47 Filed 10/27/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         GEORGE J. AUSTIN,                                  CASE NO. 19-cv-05631-YGR
                                   7
                                                       Plaintiff,                           ORDER STRIKING DISCOVERY REQUEST
                                   8                                                        AND NOTICE OF ADDITIONAL PARTIES
                                                 vs.
                                   9                                                        Dkt. Nos. 42, 46
                                         GEORGETOWN UNIVERSITY, ET AL.,
                                  10
                                                       Defendants.
                                  11
                                              Plaintiff George J. Austin has filed discovery requests and affidavits directed at defendants
                                  12
Northern District of California
 United States District Court




                                       in this action on the Court’s ECF docket. Discovery requests are not properly served on
                                  13
                                       defendants by mailing to the Court or by filing on the ECF docket and need not be docketed unless
                                  14
                                       they are the subject of a discovery motion made after service of the discovery. The Clerk is
                                  15
                                       DIRECTED to STRIKE the document filed at Docket No. 42. To the extent Austin seeks to serve
                                  16
                                       discovery on any defendant that has appeared in this matter, he must comply with the Federal
                                  17
                                       Rules of Civil Procedure related to discovery and serve the party at the address indicated in their
                                  18
                                       appearance, or their counsel’s appearance, in this matter.
                                  19
                                              Plaintiff Austin has also entered a docket notation at Dkt. No. 46 indicating that additional
                                  20
                                       parties were named in the Complaint, namely “US Department of Education Loan Service &
                                  21
                                       Legal Department.” The Court’s review of the Complaint in this matter does not reveal that this
                                  22
                                       party has been named in the complaint nor that any allegations against it have been stated.
                                  23
                                       Therefore, the Clerk is directed to Strike the text entry at Docket No. 46.
                                  24
                                              To the extent that plaintiff seeks to amend the complaint to name this or any other
                                  25
                                       defendant, he must: (1) file a first amended complaint naming the party and stating the allegations
                                  26
                                       against it, (2) obtain a new summons on the first amended complaint; (3) serve the summons and
                                  27
                                       complaint on all defendants. If plaintiff seeks the assistance of the U.S. Marshal or the Court in
                                  28
                                          Case 4:19-cv-05631-YGR Document 47 Filed 10/27/20 Page 2 of 2




                                   1   effecting service of a first amended complaint and summons, he must provide accurate service

                                   2   addresses for any new defendants.

                                   3          Plaintiff is reminded that assistance is available through the Court’s Legal Help Center.

                                   4   Parties can make an appointment to speak with an attorney who can provide basic legal

                                   5   information and assistance. The Help Center does not represent parties in their cases. There is no

                                   6   charge for this service. To make an appointment with the Legal Help Center, you may call 415-

                                   7   782-8982 or email federalprobonoproject@sfbar.org. The Help Center’s website is available at

                                   8   https://cand.uscourts.gov/legal-help. The District Court has produced a guide for self-represented

                                   9   litigants called Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which

                                  10   provides instructions on how to proceed at every stage of a case, including discovery, motions,

                                  11   and trial. It is available electronically online (http://cand.uscourts.gov/prosehandbook).

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 27, 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                  14                                                        UNITED STATES DISTRICT COURT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
